UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 10-Q x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarterly Period Ended December 31, 2010 Commission File No. 0-9115 MATTHEWS INTERNATIONAL CORPORATION (Exact Name of registrant as specified in its charter) PENNSYLVANIA 25-0644320 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) TWO NORTHSHORE CENTER, PITTSBURGH, PA 15212-5851 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (412) 442-8200 NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of January 31, 2011, shares of common stock outstanding were: Class A Common Stock 29,587,092 shares PART I - FINANCIAL INFORMATION MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollar amounts in thousands, except per share data) December 31, 2010 September 30, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred income taxes Other current assets Total current assets Investments Property, plant and equipment: Cost Less accumulated depreciation ) ) Deferred income taxes Other assets Goodwill Other intangible assets, net Total assets $ $ LIABILITIES Current liabilities: Long-term debt, current maturities $ $ Accounts payable Accrued compensation Accrued income taxes Other current liabilities Total current liabilities Long-term debt Accrued pension Postretirement benefits Deferred income taxes Environmental reserve Other liabilities Total liabilities SHAREHOLDERS’ EQUITY Shareholders' equity-Matthews: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost ) ) Total shareholders’ equity-Matthews Noncontrolling interests Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollar amounts in thousands, except per share data) Three Months Ended December 31, Sales $ $ Cost of sales ) ) Gross profit Selling and administrative expenses ) ) Operating profit Investment income Interest expense ) ) Other deductions, net ) ) Income before income taxes Income taxes ) ) Net income Net income attributable to noncontrolling interests ) ) Net income attributable to Matthews shareholders $ $ Earnings per share attributable to Matthews shareholders: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY for the three months ended December 31, 2010 and 2009 (Unaudited) (Dollar amounts in thousands, except per share data) Shareholders’ Equity - Matthews Accumulated Additional Other Non- Common Paid-in Retained Comprehensive Treasury controlling Stock Capital Earnings Income (Loss) Stock interests Total Balance, September 30, 2010 $ ) $ ) $ $ Net income - Minimum pension liability - Translation adjustment - - - ) - ) ) Fair value of derivatives - Total comprehensive income Stock-based compensation - Purchase of81,543 shares of treasury stock - ) - ) Issuance of 208,076 shares of treasury stock - ) - - - Dividends, $.08 per share - - ) - - - ) Distributions to noncontrolling interests ) ) Balance, December 31, 2010 $ ) $ ) $ $ Shareholders’ Equity - Matthews Accumulated Additional Other Non- Common Paid-in Retained Comprehensive Treasury controlling Stock Capital Earnings Income (Loss) Stock interests Total Balance, September 30, 2009 $ ) $ ) $ $ Net income - Minimum pension liability - Translation adjustment - - - ) - ) ) Fair value of derivatives - Total comprehensive income Stock-based compensation - Purchase of 146,636 shares of treasury stock - ) - ) Issuance of 206,959 shares of treasury stock - ) - - - Dividends, $.07 per share - - ) - - - ) Balance, December 31, 2009 $ ) $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollar amounts in thousands, except per share data) Three Months Ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on investments ) ) (Gain) loss on sale of assets ) 46 Stock-based compensation expense Change in deferred taxes ) ) Changes in working capital items ) Decrease (increase) in other assets ) Decrease in other liabilities ) ) Increase in pension and postretirement benefits Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets 58 Acquisitions, net of cash acquired ) ) Purchases of investments ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt Payments on long-term debt ) ) Proceeds from the sale of treasury stock Purchases of treasury stock ) ) Excess tax benefit of share-based compensation arrangements 34 56 Dividends ) ) Distributions to noncontrolling interests ) - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) ) Net change in cash and cash equivalents $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) December 31, 2010 (Dollar amounts in thousands, except per share data) Note 1.Nature of Operations Matthews International Corporation ("Matthews" or the “Company”), founded in 1850 and incorporated in Pennsylvania in 1902, is a designer, manufacturer and marketer principally of memorialization products and brand solutions.Memorialization products consist primarily of bronze and granite memorials, other memorialization products, caskets and cremation equipment for the cemetery and funeral home industries.Brand solutions include graphics imaging products and services, marking products and merchandising solutions. The Company's products and operations are comprised of six business segments:Bronze, Casket, Cremation, Graphics Imaging, Marking Products and Merchandising Solutions.The Bronze segment is a leading manufacturer of cast bronze and granite memorials, other memorialization products, cast and etched architectural products and is a leading builder of mausoleums in the United States.The Casket segment is a leading casket manufacturer and distributor in North America and produces a wide variety of wood and metal caskets.The Cremation segment is a leading designer and manufacturer of cremation equipment and cremation caskets primarily in North America. The Graphics Imaging segment provides brand management, printing plates, gravure cylinders, pre-press services and imaging services for the primary packaging and corrugated industries.The Marking Products segment designs, manufactures and distributes a wide range of marking and coding equipment and consumables, and industrial automation products for identifying, tracking and conveying various consumer and industrial products, components and packaging containers.The Merchandising Solutions segment designs and manufactures merchandising displays and systems and provides creative merchandising and marketing solutions services. The Company has manufacturing and marketing facilities in the United States, Mexico, Canada, Europe, Australia and Asia. Note 2.Basis of Presentation The accompanying consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information for commercial and industrial companies and the instructions to Form10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation have been included. Operating results for the three months ended December 31, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2011. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the year ended September30, 2010.The consolidated financial statements include all domestic and foreign subsidiaries in which the Company maintains an ownership interest and has operating control.All intercompany accounts and transactions have beeneliminated. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 3.Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a three level fair value hierarchy to prioritize the inputs used in valuations, as defined below: Level 1:Observable inputs that reflect unadjusted quoted prices for identical assets or liabilities in active markets. Level 2:Inputs other than quoted prices included within level 1 that are observable for the asset or liability, either directly or indirectly. Level 3:Unobservable inputs for the asset or liability. As of December 31, 2010 and September 30, 2010, the fair values of the Company’s assets and liabilities measured on a recurring basis are categorized as follows: December 31, 2010 September 30, 2010 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Assets: Short-terminvestments $ - - $ $ - - $ Tradingsecurities - Total assets atfair value $ - - $ $ - - $ Liabilities: Derivatives (1) - $ - $ - $ - $ Total liabilitiesat fair value - $ - $ - $ - $ (1)Interest rate swaps are valued based on observable market swap rates. Note 4.Inventories Inventories consisted of the following: December 31, 2010 September 30, 2010 Materials and finished goods $ $ Labor and overhead in process $ $ 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 5.Debt On December 21, 2010, the Company entered into a new domestic Revolving Credit Facility with a syndicate of financial institutions.The maximum amount of borrowings available under the new facility is $300,000 and borrowings under the facility bear interest at LIBOR plus a factor ranging from 1.00% to 1.50% based on the Company’s leverage ratio.The facility’s maturity is December 2015.The new facility replaced the Company’s $225,000 Revolving Credit Facility.The leverage ratio is defined as net indebtedness divided by EBITDA (earnings before interest, taxes, depreciation and amortization).The Company is required to pay an annual commitment fee ranging from .20% to .30% (based on the Company’s leverage ratio) of the unused portion of the facility. The Revolving Credit Facility requires the Company to maintain certain leverage and interest coverage ratios.A portion of the facility (not to exceed $25,000) is available for the issuance of commercial and standby letters of credit.Outstanding borrowings on the Revolving Credit Facilities were $203,000 and $187,000 as of December 31, 2010 and September 30, 2010, respectively.The weighted-average interest rate on outstanding borrowings on these facilities at December 31, 2010 and 2009 was 2.89% and 2.92%, respectively. The Company has entered into the following interest rate swaps: Date Amount Fixed Interest Rate Interest Rate Spread at December 31, 2010 Maturity Date September 2007 4.77% 1.25% September 2012 May 2008 3.72% 1.25% September 2012 October 2008 3.46% 1.25% October 2011 The interest rate swaps have been designated as cash flow hedges of the future variable interest payments under the Revolving Credit Facility which are considered probable of occurring.Based on the Company’s assessment, all of the critical terms of each of the hedges matched the underlying terms of the hedged debt and related forecasted interest payments, and as such, these hedges were considered highly effective. The fair value of the interest rate swaps reflected an unrealized loss of $3,662 ($2,234 after tax) at December 31, 2010 that is included in shareholders’ equity as part of accumulated other comprehensive income.Assuming market rates remain constant with the rates at December 31, 2010, approximately $1,437 of the $2,234 loss included in accumulated other comprehensive income is expected to be recognized in earnings as an adjustment to interest expense over the next twelve months. At December 31, 2010 and September 30, 2010, the interest rate swap contracts were reflected as a liability on the balance sheets.The following derivatives are designated as hedging instruments: Liability Derivatives Balance Sheet Location: December 31, 2010 September 30, 2010 Current liabilities: Other current liabilities $ $ Long-term liabilities Other liabilities Total derivatives $ $ 8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 5.Debt (continued) The income recognized on derivatives was as follows: Location of Amount of Derivatives in Gain or (Loss) Gain or (Loss) Cash Flow Recognized in Recognized in Income Hedging Income on on Derivatives Relationships Derivative Three Months Ended December 31, Interest rate swaps Interest expense $ (757) $ (947) The Company recognized the following gains or losses in accumulated other comprehensive loss (“OCL”): Location of Gain or (Loss) Reclassified Amount of Gain or (Loss) from Reclassified from Amount of Gain or Accumulated Accumulated OCL into Derivatives in (Loss) Recognized in OCL into Income Cash Flow OCL on Derivatives Income (Effective Portion*) Hedging Relationships December 31, 2010 December 31, 2009 (Effective Portion*) December 31, 2010 December 31, 2009 Interest rate swaps $ 15 $ (179) Interest expense $ (462) $ (578) *There is no ineffective portion or amount excluded from effectiveness testing. The Company, through certain of its German subsidiaries, has a credit facility with a European bank.The maximum amount of borrowings available under this facility was 25.0 million Euros ($33,428).Outstanding borrowings under the credit facility totaled 12.0 million Euros ($16,045) and 12.0 million Euros ($16,361) at December 31, 2010 and September 30, 2010, respectively.The weighted-average interest rate on outstanding borrowings under this facility at December 31, 2010 and 2009 was 2.00% and 1.66%, respectively. The Company, through its German subsidiary, Saueressig GmbH & Co. KG (“Saueressig”), has several loans with various European banks.Outstanding borrowings under these loans totaled 7.6 million Euros ($10,125) and 7.9 million Euros ($10,816) at December 31, 2010 and September 30, 2010, respectively.The weighted-average interest rate on outstanding borrowings of Saueressig at December 31, 2010 and 2009 was 6.28% and 5.92%, respectively. 9 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 5.Debt (continued) The Company, through its wholly-owned subsidiary, Matthews International S.p.A., has several loans with various Italian banks.Outstanding borrowings on these loans totaled 10.6 million Euros ($14,127) and 10.8 million Euros ($14,680) at December 31, 2010 and September 30, 2010, respectively.Matthews International S.p.A. also has three lines of credit totaling 8.4 million Euros ($11,192) with the same Italian banks.Outstanding borrowings on these lines were 2.6 million Euros ($3,440) and 2.1 million Euros ($2,834) at December 31, 2010 and September 30, 2010, respectively.The weighted-average interest rate on outstanding Matthews International S.p.A. borrowings at December 31, 2010 and 2009 was 3.48% and 3.70%, respectively. As of December 31, 2010 the fair value of the Company’s long-term debt, including current maturities, approximated the carrying value included in the Condensed Consolidated Balance Sheet.At September 30, 2010, the fair value of the Company’s long-term debt, including current maturities, was approximately $225,052. Note 6.Share-Based Payments The Company maintains an equity incentive plan (the “2007 Equity Incentive Plan”) that provides for the grants of stock options, restricted shares, stock-based performance units and certain other types of stock-based awards. Under the 2007 Equity Incentive Plan, which has a ten-year term, the maximum number of shares available for grants or awards is an aggregate of 2,200,000.The Company also maintains a stock incentive plan (the “1992 Incentive Stock Plan”) that previously provided for grants of stock options, restricted shares and certain other types of stock-based awards.There will be no further grants under the 1992 Incentive Stock Plan.At December 31, 2010, there were 1,137,344 shares reserved for future issuance under the 2007 Equity Incentive Plan. Both plans are administered by the Compensation Committee of the Board of Directors. The option price for each stock option granted under either plan may not be less than the fair market value of the Company's common stock on the date of grant.Outstanding stock options are generally exercisable in one-third increments upon the attainment of 10%, 33% and 60% appreciation in the market value of the Company’s Class A Common Stock.In addition, options generally vest in one-third increments after three, four and five years, respectively, from the grant date (but, in any event, not until the attainment of the market value thresholds).The options expire on the earlier of ten years from the date of grant, upon employment termination, or within specified time limits following voluntary employment termination (with the consent of the Company), retirement or death.The Company generally settles employee stock option exercises with treasury shares.With respect to outstanding restricted share grants, generally one-half of the shares vest on the third anniversary of the grant.For shares granted prior to fiscal 2011, the remaining one-half of the shares vest in one-third increments upon attainment of 10%, 25% and 40% appreciation in the market value of the Company’s Class A Common Stock. For shares granted in fiscal 2011, the remaining one-half of the shares vest in one-third increments upon attainment of 5%, 15% and 25% appreciation in the market value of the Company’s Class A Common Stock.Additionally, beginning in fiscal 2009, restricted shares cannot vest until the first anniversary of the grant date.Unvested restricted shares generally expire on the earlier of five years from the date of grant, upon employment termination, or within specified time limits following voluntary employment termination (with the consent of the Company), retirement or death.The Company issues restricted shares from treasury shares. For the three-month periods ended December 31, 2010 and 2009, total stock-based compensation cost totaled $1,757 and $1,609, respectively.The associated future income tax benefit recognized was $685 and $627 for the three-month periods ended December 31, 2010 and 2009, respectively. 10 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited), Continued (Dollar amounts in thousands, except per share data) Note 6.Share-Based Payments (continued) For the three-month periods ended December 31, 2010 and 2009, the amount of cash received from the exercise of stock options was $153 and $672, respectively.In connection with these exercises, the tax benefits realized by the Company for the three-month periods ended December 31, 2010 and 2009 were $60 and $262, respectively. The transactions for restricted stock for the three months ended December 31, 2010 were as follows: Weighted- average grant-date Shares fair value Non-vested at September 30, 2010 437,442 $ Granted 198,710 Vested ) Expired or forfeited - - Non-vested at December 31, 2010 As of December 31, 2010, the total unrecognized compensation cost related to unvested restricted stock was $8,238 and is expected to be recognized over a weighted average period of 1.7 years. The transactions for shares under options for the quarter ended December 31, 2010 were as follows: Weighted- Weighted- average Aggregate average remaining intrinsic Shares exercise price contractual term value Outstanding, September 30, 2010 $ Granted - - Exercised ) Expired or forfeited ) Outstanding, December 31, 2010 $
